Citation Nr: 1434726	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive respiratory disease (COPD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic liver disease, cirrhosis, and jaundice due to VA treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypothyroidism due to VA treatment.

4.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

5.  Entitlement to a rating in excess of 40 percent for lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Karl, Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from April to September 1990.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, a videoconference hearing was held before the undersigned; a transcript of this hearing is in the file.

The issue of service connection for a respiratory disorder and entitlement to compensation under 38 U.S.C.A. § 1151 for liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the September 2012 hearing, prior to promulgation of a decision regarding the issues on appeal, the Veteran withdrew the claims for compensation under 38 U.S.C.A. § 1151 for hypothyroidism and increased ratings for a low back disability and lower extremity radiculopathy.

CONCLUSION OF LAW

The appeals for compensation under 38 U.S.C.A. § 1151 for hypothyroidism and increased ratings for a low back disability and lower extremity radiculopathy are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claim

During the videoconference hearing and in a written statement submitted to the Board in September 2014, the Veteran withdrew the appeal regarding compensation under 38 U.S.C.A. § 1151 for hypothyroidism and increased ratings for a low back disability and lower extremity radiculopathy.  38 C.F.R. § 20.204.  Accordingly, the appeals regarding these issues are dismissed.

ORDER

Compensation under 38 U.S.C.A. § 1151 for hypothyroidism is dismissed.

An evaluation in excess of 40 percent for lumbosacral strain is dismissed.

An evaluation in excess of 40 percent for lower extremity radiculopathy is dismissed.


REMAND

The remaining claims on appeal require additional development.

The Veteran testified that there is a letter from his physician that essentially states the service-connected back disability contributed to his obesity, which in turn contributed to his COPD.  While the Board is able to locate a statement that links obesity to the back disability, a statement linking obesity to COPD is not found.  A September 2012 statement from the Veteran's attorney similarly states there is evidence linking the Veteran's COPD to obesity/back disability.

As the Veteran has not had an examination to determine the likely etiology of the claimed respiratory disorder, the matter must be remanded to obtain one.

The Veteran must also be provided notice of the evidence needed to support a claim for secondary service connection.

Although a VA examination and opinions were obtained relative to the 38 U.S.C.A. § 1151 claim, it does not adequately explain the reasoning underlying the opinions.  Therefore, another examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice for secondary service connection based on theory the respiratory disorder was caused or aggravated by the low back disability.

2.  Contact the Veteran and ask him to identify medical evidence from treatment providers that was not previously obtained.  These records should be obtained using the appropriate authorization release forms, as needed.

3.  Then schedule the Veteran for a VA compensation examination to determine the likely etiology of Veteran's respiratory disorder.  The claims file and a copy of this remand must be made available to the examiner, who must indicate the claims file was reviewed.  

A) After the examination, obtaining a complete history from the Veteran, and reviewing the claims file, the examiner is to address the following.

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder caused the Veteran's COPD?

* If not, is it at least as likely as not that the current low back disorder aggravated (i.e., permanently worsened) the Veteran's COPD?

B) In rendering these opinions the examiner must discuss the relationship between the Veteran's back disability and his obesity as well as consider if there is a relationship between the respiratory disorder and back disability via his obesity.

C) The examiner must explain the rationale behind the opinion and cite to supporting medical evidence, if necessary.

4.  Then arrange for the claims filed to be reviewed by a VA physician, preferably an internist.  The claims folder and a copy of this remand must be made available to the examiner, who must indicate the claims folder was reviewed.  

A) After reviewing the claims file and associated VA medical records, the examiner should provide an opinion as to each of the following questions:

* Did VA demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in his treatment/prescription of Vicodin in June 2005 given the Veteran's intoxication and alcohol level noted on June 17, 2005?

* Is any current liver disability that resulted from VA treatment in June 2005 a reasonably foreseeable result of the Vicodin?  That is, would a reasonable health care provide have considered the liver disease to be an ordinary risk of the prescribed Vicodin?
          
C) The physician is advised that proximate cause due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination may be established by showing that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider, including failure to timely diagnose or properly treat a disease or injury, or that VA failed to obtain informed consent for the hospital care, medical or surgical treatment, or examination.  Proximate cause due to an unforeseen event is determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.

D) An explanation MUST be provided for EACH opinion or conclusion expressed. 

E) If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

F) All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his attorney should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


